Case: 4:19-cr-00207-HEA-DDN Doc. #: 2 Filed: 03/14/19 Page: 1 of 2 PageID #: 6

                                                                                         FILED
                                  UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI                          MAR 1 4 2019
                                     EASTERN DIVISION                               U. S. DISTRICT COURT
                                                                                  EASTERN DISTRICT OF MO
                                                                                           ST.LOUIS

UNITED STATES OF AMERICA,                         )
                                                  )

v.
                   Plaintiff,                     ) No.·
                                                  )
                                                             4:19CR00207 HEA/DDN ,
                                                  )
TRAVIS BROEKER and                                )
PAMELA BARTON,                                    )
                                                  )
                   Defendants.                    )


                                          INDICTMENT

                                             COUNT I

The Grand Jury charges that:

           On or about February 28, 2018, in St. Louis County, within the Eastern District of

Missouri, the defendant,

                                       TRAVIS BROEKER,

did knowingly and intentionally distribute fentanyl, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 84l(a) and Title 18, United States Code, Section

2, and;

          that the death of T.Z., a person whose identity is known to the Grand Jury, resulted from

the use of such fentanyl distributed by defendants, making the offense punishable under Title 21,

United States Code, Section 841(b)(l)(C).

                                             COUNT II

The Grand Jury further charges that:

          Beginning on an unknown date, but including February 2018 and March 2018, within the

                                                  1
Case: 4:19-cr-00207-HEA-DDN Doc. #: 2 Filed: 03/14/19 Page: 2 of 2 PageID #: 7




Eastern District of Missouri, the defendants,

                         TRAVIS BROEKER and PAMELA BARTON,

di~ knowingly and intentionally combine, conspire, confederate; and agree together with each

other and with other persons both lmown and unlmown to the Grand Jury to distribute fentanyl, a

Schedule II controlled substance, in violation of Title 21, United States·Code, Sections 84l(a)(l)

and 846, and punishable under.Title ii~ United States Code, Section 841(b)(l)(C).



                                                     A TRUE BILL.


                                                    FOREPERSON


JEFFREY B. JENSEN
United States Attorney


SIRENA MILLER WISSLER #553 74MO
Assistant United States Attorney
111 South ioth Street, Room20.333
St. Louis, MO 63102
(314) 539-2200




                                                2
